20 A.3d 1152 (2011)
206 N.J. 552
In the Matter of Fred J. KLEIN, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. M-1582 September Term 2010, 068568.
Supreme Court of New Jersey.
June 21, 2011.

ORDER
This matter having been duly presented to the Court on the application of the Director of the Office of Attorney Ethics and with the consent of Fred J. Klein through his attorney, Frederick E. Popovitch. Esquire, recommending that FRED J. KLEIN of WOODBRIDGE, who was admitted to the bar of this State in 1951, be transferred to disability inactive status pursuant to Rule 1:20-12;
And it appearing that FRED J. KLEIN lacks the capacity to practice law;
And good cause appearing;
It is ORDERED that FRED J. KLEIN is hereby transferred to disability inactive status pursuant to Rule 1:20-12, effective immediately, and until the further Order of the Court; and it is further
ORDERED that FRED J. KLEIN is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that FRED J. KLEIN comply will Rule 1:20-20 governing incapacitated attorneys.